FLAVIA RICHARDS, Appellant,
v.
MARK DEDICK, COMITER, SINGER & BASEMAN, L.L.P., a Florida limited liability partnership, GEORGE HEATHERLY, TANIA HEATHERLY, and COMPETENT ROOF SERVICES, INC., a Florida corporation, Appellees.
No. 4D08-5100.
District Court of Appeal of Florida, Fourth District.
March 3, 2010.
Myles G. Cypen of Myles G. Cypen, P.A., Fort Lauderdale, for appellant.
Barry A. Postman and Michael W. Shiver, Jr., of Cole, Scott & Kissane, P.A., West Palm Beach, for appellees Mark Dedick and Comiter, Singer & Baseman, L.L.P., a Florida limited liability partnership.
PER CURIAM.
Affirmed.
HAZOURI, MAY and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.